Title: To Benjamin Franklin from Richard Bache, 30 October 1780
From: Bache, Richard
To: Franklin, Benjamin


Dear & Hond. Sir
Philadelphia Octr. 30th. 1780.
I still remain without any Letters from you; Our Kinsman Mr. Williams wrote me some time ago, that your Letters were put on board the Kensington Capt. Smith, who sailed with the Alliance, but having sprung her Masts, was obliged to put back— She is not yet arrived— I have a few Lines from Temple dated in March, desiring me to send you some Nuts & Apples. I could not procure them in time for this Vessel, shall have a fine opportunity in a Week or two by a new twenty Gun Ship, called the Shelela— Inclosd you have 1st. Bills for the Amount of Interest of your Money in the Loan Office to the 10th Sepr. 1780. I have never heard yet whether the Bills, for the last years Interest, got safe to hand, but suppose they did, as some of the set went with Mr. Gerard— Besides the other weekly papers, you will receive herewith, the Dutch papers printed by Styner & Cist, formerly Apprentices with Mr. Miller, the old Gentleman has not done any Business for some time past; I saw him the other day, when he desired to be remembered to you.—
Mr. Lee is at last arrived here, he & his friend are endeavoring to kick up a dust; on Thursday last notice was given by a Member in Congress; (one Mr. Mathews of South Carolina) that he should [of] this day move for your recall; what the event will be I know not, but it is generally conjectured out of doors, that it will be a vain attempt.—
I have no news that the papers don’t furnish, the Family is well, and join me in love & Duty to yourself & Temple. I remain Dr. Sir Your ever affectionate son
Rich. Bache
We long to hear from Ben, give our love to him.Dr. Franklin
 
Addressed: Dr. Franklin
